Citation Nr: 1032405	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1946 to September 
1949 and from November 1950 to February 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2007 the Veteran and his spouse testified before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.  

In October 2007, and again in June 2009, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) for 
additional development.  The matter has been returned to the 
Board for appellate consideration.  


FINDING OF FACT

A disability of the Veteran's left hip did not have onset during 
active service did not manifest until many years after separation 
from active service, and is not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a left hip disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

VA first received a claim from the Veteran for service connection 
for a deteriorating dislocated hip in September 2000.  He 
contended in an October 2002 writing that that he had a "hip 
injury which incurred and was aggravated" during active service.  
In a writing received in January 2005 the Veteran stated that 
some persons had stated that he had a hip problem since birth and 
others had stated that the hip problem is due to an injury during 
active service.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

The Board has an obligation to evaluate the credibility of 
evidence and to assign probative weight to competent evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(recognizing the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence").  As to some 
of the factors that go into making these determinations both the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) and 
the Court of Appeals for the Federal Circuit (Federal Circuit) 
have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 
1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., because 
of possible bias, conflicting statements, etc ".); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that 
"[t]he credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  Whether there were 
sufficient facts or data before the expert is a threshold factor; 
most of the probative value of a medical opinion lies in its 
reasoning.  Id. at 304.  

Service treatment records include a report of physical 
examination dated in January 1946 which documents that the 
Veteran had a normal pelvis, spine, and extremities at entrance 
into active service.  Physical examination at reenlistment in May 
1949 included the same findings.  A report of medical examination 
for discharge in September 1949 includes that the Veteran's 
joints, bones, and muscles were normal as did a report of medical 
examination for extended active duty from November 1950.  In an 
associated report of medical history the Veteran indicated that 
he did not then have nor ever had arthritis, bone, joint, or 
other deformity, or lameness.  A report of medical examination 
from February 1952 documents a normal clinical evaluation of the 
Veteran's musculoskeletal system and lower extremities.  

Important in deciding this case is that the Veteran did seek 
treatment for symptoms of several conditions during active 
service, but not for any symptoms involving his left hip or left 
lower extremity.  In August 1946 he sought treatment for pain in 
his side which was diagnosed as appendicitis, in July 1948 he 
sought treatment for a carbuncle of the supra-orbital region, in 
June 1951 he sought treatment for a 2nd degree burn of the hand, 
and in February 1952 he sought treatment for a cold.  

These records tend to show that the Veteran had no injury, 
disease, or symptoms involving his left hip at entrance into 
service, during service, or at the time of his separation from 
active service.  These records also tend to show that the Veteran 
did not ignore symptoms, including pain.  While it is highly 
unlikely that anyone would ignore appendicitis, that the Veteran 
sought treatment for a common cold tends to show that he was 
diligent during service in reporting any medical symptoms.  Thus, 
the Board would expect to have found reports of symptoms 
involving his hip if he did indeed experience any such symptoms 
during service.  

The Board has considered the Veteran's explanation of his hip 
problems during service.  During the June 2007 Board hearing he 
explained that he had been a very good swimmer prior to service, 
although he had not used his legs to kick when swimming.  July 
2007 Board hearing at 8-9.  He testified that during service he 
failed to qualify for amphibian training [which the Veteran has 
also referred to as 'frog' or frogman training].  Id. at 3.  He 
stated that his left leg dragged when swimming in the service.  
Id. at 6.  The Veteran did not state that he had any knowledge 
that this was the reason that he was not placed in amphibian 
training or that anyone had observed that he dragged his left leg 
when swimming; rather, he speculated that "somehow they found 
something physically wrong with me or something like that I don't 
know why but I do know that I was not a member of the frog."  
Id. at 3-4.  

Whether there were other alleged in-service symptoms was also 
addressed during the hearing.  When asked by his representative 
if he was drafted into the service, the Veteran provided a rather 
lengthy answer in the negative and then went on to state "So I 
did my job but I didn't know about my problem with the hip at 
that time because I said the mind is a wonderful thing.  You, you 
forget the pain.  Like all the times I'm in pain but I, the mind 
sort of knocks it off so I got, I was in pain but I, I ignored 
it."  Id at 4.  The representative asked "[t]hat, that pain 
that you're, you're talking about your left hip", to which the 
Veteran replied "[t]hat's correct during the Korean war I was 
mostly assigned, I was on shore."  Id.  The Veteran then 
referred to facts that are not relevant to this appeal after 
which the following exchange occurred:

[representative]:  Right and of course that 
would be under a classified area?

[Veteran]:  Yeah all right so I was sent 
there and my duties they gave me a jeep and 
everything.  I didn't do anything physical 
at all.  

[representative]:  Right so there, there 
was really no reason-

[Veteran]:  No reason.  

[representative]:  To complain of a hip 
condition at that time?

[Veteran]:  but well the World War II yes. 

[representative]:  So there was?  

[Veteran]:  There was a lot of activity.  

[representative]:  You mentioned with, with 
the activity you're mentioning that you had 
pain?  

[Veteran]:  I was a landing party and 
everything, yeah, yeah.  

[representative]:  Did you ever report it 
to anybody?  

[Veteran]:  No that's what I said.  

[representative]:  Aboard ship, ever, ever 
go to sick bay to complaint to the -

[Veteran]:  I had a problem with swimming, 
my left leg was always dragging.  

[representative]:  Uh huh  

[Veteran]:  But other than that no I'm 
saying I didn't, I wasn't in real, real 
pain, not real pain.  So I ignored it.  
Until I left the Armed Forces after the 
Korean war then I did because I told you I 
worked for the city.  Again I was an 
accountant, okay.  

Id. at 4 - 6.  

The Board finds as fact that the Veteran did not experience any 
symptoms of pain or any other problems involving his left hip 
during service.  From his testimony it is clear that he does not 
know why he was not chosen for duty involving swimming.  His 
statement that his left leg dragged when swimming in the service 
is not based on any reports by anyone during service and he did 
not report to anyone until the Board hearing that his left leg 
dragged while swimming during service.  This long delay as to 
even mentioning any dragging of his left leg indicates to the 
Board that his testimony depends entirely on his memory.  Given 
the passage of time and the nature of the Veteran's other 
statements showing how he views time, the Board finds this 
statement of his left leg dragging during service to be 
unreliable.  The Board addresses his statements regarding his 
view of time below, in the discussion of the evidence from the 
Astoria Medical Group.  

His references to pain are understood by the Board to mean that 
he had a lack of awareness of any pain during service but has 
merely read back to the service pain that occurred long after 
service.  In this regard he stated that his mind blocked out the 
pain, that he did not have any real pain, and, when asked about 
pain he provided either a non sequitur reply or referred to duty 
which did not involve physical activity.  This leads the Board to 
the conclusion that the Veteran was explaining why he had no 
symptoms.  Moreover, given that the Veteran reported for medical 
treatment for a cold and a burn of his hand it does not follow 
that he experienced any pain or any other symptoms involving his 
left hip during service but merely failed to report such.  If the 
Veteran had experienced any symptoms involving his left hip, or 
for that matter, his left leg, during service he would have 
reported for treatment, or, at minimum, provided an indication of 
such on the report of medical history.  

As between his reports made more than a half a century after 
separation from service and the reports during service, such as 
the report of medical history, the Board finds more probative the 
reports from the time of service.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Not only does 
the Veteran now have a motivation - qualifying for VA disability 
benefits - for reporting symptoms that did not occur, but the 
long period of time and the effect of that passage of time on 
memory makes it highly unlikely, in light of the service 
treatment records, that his recent reports accurately reflect 
what occurred during his active service.  

The Veteran went on to testify that while working for the City of 
New York he received medical attention for his left hip and that 
this was documented in papers that he had submitted from the 
Historian [Astoria] Medical Group.  Id at 6.  He also testified 
that he had never applied for disability with the City, was 
issued a special car, and applied with the City to get a special 
plate.  Id. at 8.  The Veteran later referred to a special 
license plate and that the Historian Medical Group wanted to 
operate at that time but then referred to surgery for a heart 
condition.  Id. at 11.  

In May 2005, the RO requested records from the "Historian 
Medical Group" at an address provided by the Veteran and 
received that month several pages of records from the Astoria 
Medical Group, signed by, among others, Peter Kratka, M.D.  These 
records are no earlier than 1992 and are the earliest records 
which make any mention of hip symptoms or disability.  As there 
is no evidence that arthritis of the left hip manifested within 
one year of separation from active service, the presumptive 
provisions for chronic diseases are not for application.  There 
are no records from the City of New York that refer to any 
physical disability.  

Dr. Kratka noted that x-rays showed enlargement and flattening of 
the left hip with narrowing of the joint space at the superior 
acetabular lip, as well as sclerosis and osteophytosis.  Dr. 
Kratka stated that the findings were suspicious for an old 
congenital hip dislocation.  He listed an impression of suspected 
old congenital hip dislocation and associated flattening and 
osteoarthritic changes.  An October 1992 note from Dr. Seldman 
includes that the Veteran had a 3/4 inch shortening of the left 
lower extremity.  Dr. Seldman referred to x-ray findings and 
remarked that the Veteran's condition was probably related to 
early Paget's disease.  

Of note is that a New York County Court document associated with 
the claims file tends to show that the Veteran left employment 
with New York two decades prior to the treatment shown by the 
Astoria records and that the basis for his leaving retirement was 
disability based on psychiatric disease.  A letter from the New 
York City Housing Authority shows that the Veteran was retired in 
1972.  This evidence taken together with his testimony that the 
Astoria records were related to his employment tends to show that 
the Veteran is unreliable when it comes to time and thus tends to 
confirm that his recollection of whether or not he had any 
problems with his left leg dragging during service, as opposed, 
for example, at some time after service, is not reliable.  

January 2002 treatment notes from Regional Orthopaedic Associates 
(Pearson, Maluso, M.D., P.A.), signed by Dr. Maluso, document the 
Veteran's reported chronic pain of his left hip and that he had 
received treatment in New York in the 1990s.  He complained of 
pain and stiffness.  Physical examination showed an antalgic gain 
with a shortness on the left side of approximately 1/2 inch.  He 
had decreased motion of the left hip.  X-rays were reported as 
showing a normal right hip and a left hip with end stage 
degenerative disease and a mushroom type deformity of the femoral 
head.  The impression was end stage degenerative joint disease, 
left hip.  The clinician noted that the Veteran indicated that he 
may have injured his hip during service.  

VA orthopedic surgery notes from March 2002 indicate that January 
2002 x-rays of the Veteran's hips and pelvis showed coxa magna 
and degenerative joint disease on the left.  His left leg was 
measured as 5/8 inch shorter than the right leg.  

A VA treatment note from May 2002 includes a physician 
assistant's assessment that x-ray findings were consistent with 
Perthes disease which had most probably been present since birth 
and had progressed to severe degenerative joint disease.  She 
stated "[i]t is more likely than not that his job while in the 
armed service which included prolonged walking and standing, 
contributed to his present disability."  She also stated that 
the Veteran did not recall any childhood hip problems or 
injuries.  

The next relevant private evidence is from a chiropractor, Tanya 
Hlinka, D.C., dated in July 2002.  Dr. Hlinka recorded a Veteran-
provided history of forty years of chronic left hip pain and his 
reported injury of his left hip during military service in World 
War II as a Naval Amphibian.  He reported that he had suffered a 
traumatic compression-type fall on his left leg that caused left 
leg and hip pain but that no treatment was rendered at the time.  
X-rays were obtained and read by a radiologist who rendered an 
impression of degenerative changes of the left hip, mild 
arthrosis of the left sacroiliac joint, spondylosis of the lumbo-
sacral spine, and mild scoliosis of the left lower lumbar 
elements.  Dr. Hlinka provided a clinical impression of end stage 
degenerative joint disease of the left hip, left leg length 
inequality, significant lumbar spondylosis at multiple levels, 
and mild scoliosis from the lumbar to the thoracic spine.  

With regard to the etiology of the Veteran's left hip condition, 
Dr. Hlinka stated as follows:  

An overall interpretation of [the 
Veteran's] post injury status based upon 
examination, radiographs, consultation 
reports, and symptomatology, offers 
reasonable medical certainty that traumatic 
injuries to the left hip led to left hip 
weakness, early degeneration, as well as 
symptomatic manifestations, making the 
patient vulnerable to further damage.  

Pursuant to a remand from the Board a VA examination of the 
Veteran's hips was conducted in December 2007.  The examiner 
listed a history of alleged Perthes disease per the Veteran's 
statements and that the Veteran had suffered hip pain for the 
first time after military service training.  He reported that the 
Veteran had undergone prosthetic implant surgery in November 
2007.  

X-rays showed a total left hip prosthesis with an unusual 
placement.  Reviewing preoperative hip views from January 2002, 
the radiologist commented that there was an area of sclerosis 
seen at that time that was not suspicious.  

Diagnosis was trochanteric bursitis, tendonitis, status post left 
hip total hip arthroplasty.  Although the Board had requested an 
opinion as to etiology, the examiner merely stated that he could 
not render an opinion without resorting to speculation.  The 
examiner provided no rationale for his failure to render an 
opinion.  Therefore, the examination, other than physical 
findings, is not adequate and is of no probative value as to 
etiology.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 
(2010).

In February 2009, the Board requested that a Veterans Health 
Administration orthopedist provide an opinion as to whether there 
is clear and unmistakable evidence that the Veteran had Perthes 
disease at the time of his entrance into service and whether 
there is clear and unmistakable evidence that the any pre-
existing condition was not aggravated by his active service.  The 
Board explained that it was asking the physician to comment as to 
whether there was a permanent increase in the hip disability 
demonstrated during service and if such increase was due to the 
natural progress of the disease.  Finally, the Board asked the 
physician to comment as to whether it was at least as likely as 
not that any other current left hip disorder was the result of 
the Veteran's service, including from a fall/ injury.  

A VA physician provided an opinion in March 2009.  The physician 
indicated that he had reviewed the Veteran's claims file but 
stated that rendering an opinion was very difficult without 
viewing the radiographic images first hand.  This physician 
listed an accurate clinical history as reflected in the claims 
file.  He stated that "without the benefit of having viewed the 
x-rays first hand, I cannot comment on the exact etiology except 
to say that the patient obviously suffers from severe collapse of 
the femoral head and a malformation of the femoral head which is 
degenerative in nature."  

The physician stated "I am inclined to be of the opinion that 
this current left hip disorder is 50 % or greater probability 
related to a degenerative hip disorder from childhood."  Other 
than that response, the physician did not answer the questions 
asked by the Board but rather provided information that is not 
helpful in resolving this appeal.  That is, he opined that there 
was no unmistakable evidence that the pre-existing condition 
worsened during active service and that there was no unmistakable 
evidence that his condition was related to an injury sustained 
during active service.  

That report being of little, if any value in resolving the 
appeal, in June 2009 the Board remanded the matter in an attempt 
to obtain a probative opinion.  Responding to the statement by 
the physician in the March 2009 opinion, the Board ordered that 
VA must contact the Veteran and request that he provide either 
the x-ray films or an authorization for Dr. Kratka, Dr. Hilinka, 
and Dr Maluso to release the films to VA.  The RO complied with 
that order, sending a letter to the Veteran in September 2009.  
The Veteran did not provide the films or the release of 
information.  The RO did obtain VA x-rays from January 2002 and 
December 2007 and included these in digital format with the 
claims file.  The digital evidence was in the claims file from 
December 2009, forward.  

In January 2010, the claims file was presented to a VA physician 
for review and an appropriate expert opinion.  The physician 
indicated that she had reviewed the claims file and referred to 
numerous records contained therein.  She opined that the 
Veteran's current hip condition was etiologically related to 
Perthes disease, basing her opinion on the reports of other 
medical professionals which are referred to in the instant 
decision and contained in the claims file.  As to the remainder 
of the requested opinion, she stated as follows:  

The veteran on both tours of active duty 
had no lt hip complaints or treatment and 
no lt hip injury so no evidence of perthes 
disease at the time of entrance or at time 
of separation from the service.  Negative 
separation exam from the service per cfile 
review from 2/1952.  There is no evidence 
of any aggravation in the service since the 
veteran had no complaints or treatment for 
this condition.  His symptoms in the lt hip 
stated years after his military d/c and no 
evidence that this was related to the 
service.  

The Board finds that this opinion adequately answers the question 
posed by the Board in the June 2009 remand.  The Board asked 
that, if the Veteran's hip disorder was etiologically related to 
Perthes disease, whether there is clear and unmistakable evidence 
that the Veteran had the disease at the time of his entrance into 
active service, either in 1946 or 1952, and, if he did, whether 
there was clear and unmistakable evidence that the disease was 
not aggravated by service.  Here, the examiner's opinion 
indicates that the service treatment records did not show any 
evidence of the disease either at entrance, during, or at 
separation from service and, hence, his disease is unrelated to 
service.  It is the Board who must apply the evidentiary standard 
and the Board finds that this opinion is supported by adequate 
reasoning and amounts to a determination that there is no clear 
and unmistakable evidence of existence of Perthes disease prior 
to the Veteran's entrance into either period of his active 
service.  Furthermore, the fact, as discussed above, that the 
Veteran had no symptoms involving his left hip during service, 
amounts to a finding that, even if it could be argued that he had 
Perthes disease since childhood, there is clear and unmistakable 
evidence of no worsening during service.  

The examiner stated that it was less likely than not that the 
Veteran's current left hip disability was the result of a fall or 
injury during service because there was no evidence in the claims 
file of any treatment for a left hip injury during his active 
service and the Veteran had provided a negative history as to any 
hip injury or treatment during service.  This agrees with the 
record and with the testimony during the Board hearing.  

The few reports of any injury of the left hip during service are 
those stated in Dr. Hlinka's July 2002 treatment report that 
reference the Veteran having injured his hip during service.  
During the Veteran's testimony that he provided under oath in 
June 2007 he did not refer to any injury during service.  Indeed, 
he reported only that he tended to drag his left leg while 
swimming.  

The Veteran's testimony and his service treatment records are 
evidence that he did not suffer any injury to his left hip during 
service, including any injury resulting from a fall.  
Specifically, his testimony with regard to not being selected for 
amphibious training and that he did not know why he was rejected 
from amphibious training, along with his service treatment 
records, leads the Board to finding as fact that he did not 
suffer any left hip injury during service.  Given the 
unreliability of the chronology as reported at this time by the 
Veteran, the Board cannot conclude that continuity of 
symptomatology is shown since service.  38 C.F.R. § 3.303(b).   
Additionally, the Veteran cannot provide probative evidence in 
this case as to the etiology and diagnoses of his left hip 
disorder.  That is, the Board finds that the issue here as to the 
etiology of a left hip disorder is the type of issue that 
requires specialized medical training beyond the competence of a 
lay claimant such as the Veteran.   See generally 38 C.F.R. 
§ 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence of laypersons to 
testify as to symptoms but not medical diagnosis and noting 
example of competence of lay testimony with regard to a broken 
leg but not a form of cancer).
 

As to medical evidence of record, particularly Dr. Hlinka's 
opinion, she either completely misunderstood the Veteran's 
reference to in-service events or the Veteran provided her with 
incorrect information.  Under either understanding Dr. Hlinka's 
opinion that the Veteran's left hip pathology is related to his 
service is of no probative value as it rests not merely on 
insufficient facts but on incorrect facts.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008) (that the medical 
professional is properly informed of the facts is a threshold 
consideration in determining the probative value of a medical 
opinion).  Similarly, his report to Dr. Maluso in the Regional 
Orthopeadic records does not reflect the facts as shown by the 
most probative evidence of record and Dr. Maluso's statement that 
if he had indeed injured his hip during service the injury would 
be service connected is of no probative value.  

The Board affords little probative weight to the May 2002 VA 
physician assistant's statement that his job during service 
contributed to his present disability.  Her statement that 
prolonged standing and walking during service contributed to his 
present left hip disability is not supported by the record, she 
points to no evidence to support her statement, and her statement 
is contradicted by the January 2010 report.  That January 2010 
report is more probative as it was based on review of the 
Veteran's medical history back to service as opposed to the May 
2002 VA physician assistant's comment which does not indicate a 
review of any documented medical history other than in 2002.  

The most persuasive and probative evidence of record therefore 
establishes that the Veteran's left hip disability did not 
preexist service, did not have onset during service, and is 
unrelated to his service.  The weight of the evidence is 
unfavorable to the Veteran's claim and therefore the appeal must 
be denied.  There is no reasonable doubt to be resolved in this 
matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in February 2005 and May 2007.  In the 
February 2005 letter the RO informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In the May 2007 letter 
the RO provided notice as to how disability ratings and effective 
dates are assigned.  

As none of this notice was provided prior to the RO's initial 
adjudication of the claim there is a timing error in the notice.  
This error did not result in prejudice to the Veteran as he was 
provided with proper notice, had a meaningful opportunity to 
participate in the processing of his claim following that notice, 
and the claim was readjudicated by issuance of a supplemental 
statement of the case in June 2010.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assistance in the procurement of 
service medical and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, VA 
treatment records, and relevant available private treatment 
records sufficiently identified by the Veteran.  

Of note is that the Veteran submitted a number of completed or 
partially completed VA FORM 21-4142, "Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA)."  He identified the following persons as providing 
treatment for the following conditions:  Dr. S. Getten - 
'various', Dr. Lucas 'various', Dr. Polermo - 'various', Dr. 
Hlinka - 'hip problem', Dr. Ross - 'various', Dr., Neives 
'various', Dr. Rosenbaum - 'chiropractic back hip etc', Dr. 
Maluso - 'hip (various)', Astoria Medical Group - 'hip problem'.  

Records were received from Dr. Maluso, Astoria Medical Group, and 
Dr. Hlinka.  Dr. Nieves office responded that the Veteran was not 
ever treated for a hip condition by that practice.  The letter to 
Dr. Rosenbaum was returned by the postal service for lack of a 
correct address and the Veteran was informed by the RO of this 
fact.  In April 2005 the RO sent a letter to the Veteran 
informing him that he needed to provide complete addresses in 
order for the RO to assist him in requesting evidence from Dr. 
Lucas, Dr. Polermo, and Dr. Getten.  The Veteran did not reply or 
provide complete addresses.  In a March 2006 letter the RO 
informed the Veteran that records had been requested from Dr. 
Ross but it was his responsibility to see that VA received the 
evidence.  In an April 2006 supplemental statement of the case 
the RO informed the Veteran that no response had been received 
from Dr. Ross.  An adequate examination and opinion was obtained 
in January 2010.  VA has thus met its duties to assist the 
Veteran in obtaining evidence in this case.  

As stated in the Introduction to this decision, the Board 
remanded this matter in 2007 and 2009.  The requested development 
was completed and there has been compliance with the remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative have sufficiently 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist 
under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Service connection for a left hip disability is denied



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


